 

 

 

IN THE UNITED STATES DISTRICT COURT FOR THe! USE
SOUTHERN DISTRICT OF GEORGIA

 

DUBLIN DIVISION Z0I9DEC 11 PMi2: 10

LYNDSEY MICHELLE LOYD and *
JESSICA CARR, on behalf of *
themselves and all others *
similarly situated, *
*

Plaintiffs, *

*

Vv. * CV 318-059

*

JACKS ENTERPRISE, LLC, d/b/a *
Johnny’s Pizza, *
*

Defendant. *

ORDER

Plaintiff Lyndsey Michelle Loyd filed this collective action
to recover unpaid wages under the Fair Labor Standard Act (“FLSA”),
29 U.S.C. §§ 201, et seg. On July 18, 2019, the Court granted
Plaintiff’s unopposed motion to approve the parties’ settlement
agreement. (Doc. No. 32.) Because the case has been settled, IT
IS ORDERED that Plaintiff’s claims against Defendant are hereby
DISMISSED WITH PREJUDICE in accordance with Federal Rule of Civil
Procedure 41(a) (1) (A) (ii). Accordingly, the Clerk is directed to
CLOSE this case and TERMINATE all motions and deadlin

ORDER ENTERED at Augusta, Georgia, this Jf day of

December, 2019.

7

 

UNITED STATES PESTRICT Jypce

 
